DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claims 1, 21, 28-30 and 32, the cancellation of claim 31 and the addition of claim 33 received 6/08/2021. Claims 1-8, 21-30, 32 and 33 are currently pending. The previous rounds of rejection are withdrawn in view of Applicant’s amendments. New grounds of rejection are applied over Wassink (US 2008/0142736 previously cited), Nagai (US 2012/0248343 previously cited) and Riepen et al (“Riepen” US 2015/0338753 previously cited but not relied upon). This action is made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wassink in view of Riepen.
For claims 1 and 21, Wassink teaches a method, comprising: 
maintaining a first temperature of a vessel 1 of a semiconductor apparatus with a first cooling output (EUV radiation system 1 in fig. 2 par. 37 comprises a foil contaminant trap 15 having platelets 14 as shown in fig. 4 par. 46, and comprising coolant circuits arranged on, or in proximity to, the platelets 14. The output used for active cooling to a normal operating temperature is interpreted as a first cooling output), wherein the vessel has a vane 14 (platelets, fig. 4 par. 46); 
heating, by a heater, the vessel to remove a target material on the vessel (par. 68, during a cleaning operation, trap is heated to remove deposited target fuel debris by at least one of a heating device and by EUV radiation); 
wherein the target material is melted to flow downwards along a surface to a bottom of the vane (fig. 4 par.’s 48-49, in addition to evaporating target material, target material can be melted such that it flows down the platelets and is discarded into getter 18 below);

maintaining the second cooling output until the target material is removed (par. 68, the cooling reduction is performed specifically during the cleaning operation).
Additionally for claim 1, Wassink teaches the limitations above, wherein the teaching at par.’s 46 and 68 of a controllable active cooling system of coolant circuits implicitly includes a control system for providing control signals to achieve said cooling control.
Wassink teaches heating the vanes using a heating device as discussed above, and therefore appears to implicitly teach that said device is in the vane itself. However, Wassink does not explicitly state that the heater is located in the vane.
Riepen teaches an EUV radiation source (fig. 1, abstract) comprising a heater 52/54 in the vanes 42 of a foil trap for heating captured target material (fig. 12 par. 207).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wassink to include locating the heating device in the vane of the vessel as taught by Riepen in order to efficiently transfer heat to the target material.
For claims 2, 22, 24 and 27, Wassink does not explicitly teach maintaining the temperature of the vessel such that the temperature of the vessel is below a melting point of the material on the vessel, or (per claims 24 and 27) returning to such a temperature after the heating process is completed. However, Wassink teaches that the tin which is cleaned during a cleaning operation has been deposited on the platelets 14 (par.’s 62 and 69) wherein such deposition occurs on surfaces having a temperature below the melting point of the material. Furthermore Wassink discloses the range of debris removal temperatures as having a lower bound at approximately the melting point of tin (fig. 10 par. 65).
In view of the above discussion it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wassink to include an 
For claims 3 and 23, Wassink teaches wherein heating the vessel to remove the target material is performed such that the first temperature of the vessel is increased to a second temperature higher than a melting point of the target material (fig. 10 par. 65, heated to evaporation).
 For claims 4 and 5, Wassink teaches decreasing the temperature of the vessel after removing the material on the vessel (par. 68, wherein said cooling reduction is temporary and done during a cleaning operation; therefore the cooling is increased and temperature is decreased again after removal is completed); wherein decreasing the temperature of the vessel comprises transferring a second signal, by the converter, to the cooling controller after removing the material on the vessel and increasing the second cooling output to a third cooling output by the cooling controller based on the second signal (wherein, unlike claim 25, the third cooling output is not claimed to be higher than the first cooling output, and therefore the limitation is met simply by increasing the cooling output again after debris removal).
For claims 25 and 26, Wassink teaches that cooling is reduced during cleaning periods and returned to an operating temperature after the heating/cleaning process is completed as discussed above, so that a fourth cooling output corresponds approximately to a first cooling output. Wassink does not explicitly teach achieving this return to operating temperature by employing a higher third cooling output until the heated vessel is returned to its operational temperature. However, it has been held that selecting appropriate values for result-effective variables through routine experimentation requires only routine skill in the art (see MPEP 2144.05 IIB). Here, Wassink teaches the criticality of vessel temperature and teaches a cooling system having an adjustable output to achieve a desired .
Claims 6-8 and 28-30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wassink and Riepen as applied above, in view of Nagai et al (“Nagai” US 2012/0248343).
For claims 6 and 7, Wassink teaches temperature control as discussed above, but does not explicitly disclose sending control signals from a temperature controller based on data from a temperature sensor coupled to the controller.
Nagai teaches an EUV light source having debris collection units 16 (fig. 2 par. 43), further comprising temperature control systems for said units which control the temperature based on data from a temperature sensor coupled to a controller (fig. 20A par. 105, debris collection units 916 each comprise a heater 912 and cooler 808 which are controlled by a temperature controller 109 based on information from a temperature sensor 211).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wassink to include a controller and sensor configuration as taught by Nagai, as a suitable means of achieving the temperature control disclosed by Wassink.
For claims 8 and 28, Wassink teaches the limitations discussed above, but does not explicitly teach that the cooling circuit adjusts the cooling output by providing different flow rates of the coolant.
Nagai further teaches that the cooler 808 achieves cooling adjustment by controlling a flow rate of the coolant (fig. 20A par.’s 110-111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wassink to include adjusting a flow rate as taught by Nagai, as a suitable means of achieving the different cooling outputs discussed above.
For claims 29, 30, 32 and 33, the limitations are met as applied to claims 23-26 above.
Response to Arguments
Applicant's arguments filed 6/08/2021 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant submits that Wassink does not teach a heater in the vane of the vessel, citing portions that discuss heating the vessel by EUV radiation. However, as discussed in the new grounds of rejection above, Wassink’s disclosure is not limited to this heating method. Wassink also teaches using a heating device. Riepen further teaches locating a heating device in the vane.
With respect to claim 21, Applicant submits that Wassink only teaches evaporating the target material. However, as discussed in the new grounds of rejection above, Wassink also teaches other methods of removal, such as melting the material and causing it to flow off of the platelets.
With respect to the rejections of claims 28-32, Applicant submits that Nagai does not explicitly recite first, second, third and fourth flow rates. However, Nagai is merely relied upon to demonstrate that cooling outputs can be achieved by selecting a desired coolant flow rate. Wassink teaches or renders obvious the various desired cooling output values. Therefore the combination of Wassink and Nagai render the limitations obvious.
Applicant’s remaining arguments are directed to the alleged deficiencies addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	7/2/2021